          Case 1:09-cr-00983-WHP Document 241 Filed 05/11/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
UNITED STATES OF AMERICA,                             :
                                                      :
                  -against-                           :               09 Cr. 983 (WHP)
                                                      :
Jonathan Medina,                                      :               ORDER
                                    Defendant.        :
-------------------------------------------------------X

WILLIAM H. PAULEY III, United States District Judge:

        This Court grants the defendant’s application for compassionate release subject to the

following conditions:

             1. MCC shall release Jonathan Medina on May 12, 2020.

             2. The defendant shall be subject to home incarceration enforced by location

                 monitoring with technology at the discretion of the Probation Office until June 29,

                 2020.

             3. The defendant shall report to the Probation Office at 500 Pearl Street, 6th Floor,

                 on May 13, 2020 at 1:30 p.m. to have the GPS tracker affixed to his ankle.

             4. The defendant shall wear protective equipment, including face covering and

                 gloves when reporting to the Probation Department.

             5. The defendant shall be confined to the residence approved by the Probation Office

                 24-hours per day except for emergency medical visits. Any other release from the

                 residence must be approved by either the Probation Office or the Court upon

                 application from defense counsel.

             6. The defendant is to possess or have access to a cellphone that will allow video

                 conferencing with the Probation Department.
       Case 1:09-cr-00983-WHP Document 241 Filed 05/11/20 Page 2 of 2



         7. The defendant is subject to the standard conditions of supervision until June 29,

            2020.



Dated: May 11, 2020
       New York, New York
